UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6268


JAMES F. CLARK,

                  Petitioner - Appellant,

          v.

DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:11-cv-00442-GEC)


Submitted:   July 26, 2012                  Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James F. Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James F. Clark seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

We   dismiss   the   appeal     for   lack   of    jurisdiction    because       the

notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on   September   16,   2011.      The   notice     of   appeal    was    filed    on

February 13, 2012.       Because Clark failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period,   we   dismiss    the    appeal.      We    deny   Clark’s      motion    to

proceed in forma pauperis and we dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        DISMISSED




                                        2